EXHIBIT 10.2.6
 
SIXTH AMENDMENT TO
EMPLOYMENT AGREEMENT






This Sixth Amendment to Employment Agreement (this “Amendment”) is made and
entered into this 8th day of March, 2011, by and between RAM ENERGY RESOURCES,
INC., a Delaware corporation (the “Company”), and LARRY E. LEE, an individual
(the “Executive”).


WHEREAS, the Company and the Executive are parties to that certain Employment
Agreement dated May 8, 2006, as amended by (i) that certain First Amendment to
Employment Agreement dated October 18, 2006, (ii) that certain Second Amendment
to Employment Agreement dated February 25, 2008, (iii) that certain Third
Amendment to Employment Agreement dated December 30, 2008, (iv) that certain
Fourth Amendment to Employment Agreement dated March 24, 2009, and (v) that
certain Fifth Amendment to Employment Agreement dated March 17, 2010 (the
“Agreement”); and


WHEREAS, the Compensation Committee of the Board of Directors of the Company and
the Executive have agreed that the Agreement should be amended in the manner set
out in this Amendment; and


WHEREAS, capitalized terms used but not defined herein have the meanings
ascribed to such terms in the Agreement.


NOW, THEREFORE, it is hereby agreed that the Agreement should be and is hereby
amended as follows:


1.           Section 1 of the Agreement is deleted in its entirety and the
following Section 1 substituted therefor:


“1.           Employment Period.  The Company hereby agrees to continue the
Executive in its employ, and the Executive hereby agrees to remain in the employ
of the Company, for the period commencing on the Effective Date and ending on
April 30, 2013 (the “Employment Period”).”


2.           In all other respects, the Agreement remains unchanged and in full
force and effect.






[remainder of page intentionally left blank]

 
 
 

--------------------------------------------------------------------------------

 



EXECUTED this 8th day of March, 2011.



 
“COMPANY”
       
RAM ENERGY RESOURCES, INC., a Delaware corporation
       
By:
/s/  G. Les Austin
   
G. Les Austin, Senior Vice President
       
“EXECUTIVE”
       
By:
/s/  Larry E. Lee
   
Larry E. Lee

 